WHITING, P. J.
This cause is before us upon appeal from a decree of the circuit court in favor of the plaintiff, and also from the order of said court denying a new trial. This cause was tried in the circuit court before Judge McCOY, then judge of the circuit court in and for -the Fifth judicial circuit of this state, but now one of the judges of this court. Judge McCOY being disqualified *406to hear this' cause upon appeal, and the said appeal having been duly considered by the four remaining -members of this bench, and they being equally divided in their views as to- the merits of the appeal herein, it is ordered that the judgment of the' lower . court and the order denying a new trial herein be, and the same are, in all things affirmed.